DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/22/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-32, 36, 37, 44 and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

the estimate uplink channel" in claim 30, line 3.  There is insufficient antecedent basis for this limitation in the claim.
It is suggested to change “the estimate uplink channel” to “the estimate uplink channel coefficients”.
Claims 36 and 37 recite the limitation "the intended packet receiver" in claim 36, line 2.  There is insufficient antecedent basis for this limitation in the claim.
It is suggested to change “the intended packet receiver” to “an intended packet receiver”.
Claims 44 and 45 recite the limitation "the estimate uplink channel" in claim 44, lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
It is suggested to change “the estimate uplink channel” to “the estimate uplink channel coefficients”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 26, 33, 38-40 and 46 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang (US 2015/0030094 A1).

Regarding claim 33, Zhang discloses wherein the predefined time interval is defined as a next-coming transmission opportunity (next beamforming transmission) (paragraph [0041]).

Regarding claim 39, Zhang discloses the system further comprising: the transmission and reception point (figure 2, transceiver 215 and antenna 220a-b); and the packet sender (110c in figure 1).

Regarding claim 46, Zhang discloses a non-transitory computer readable recording medium storing a computer program product for mitigating interference in a communications network (figure 1), the computer program product comprising program instructions which, when run on processing circuitry (figure 2, processor 210) of a network node (110a in figure 1 and 205 in figure 2), causes the network .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 27 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Wu et al. (US 8,249,046).
Regarding claims 27 and 41, Zhang discloses the network node and method of claim 26 and 40, respectively above. Zhang does not explicitly disclose wherein the beamforming weights are determined such that transmission power of the transmission in the downlink direction is less than a threshold power value, the threshold power value depending on the threshold interference value. However, Wu et al. (figure 5) disclose a network node (502) and a method for mitigating interference in a communications network wherein interference value can be estimated by power value (column 17, line 54 – column 18, line 19). Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to adapt the teaching of power value of Wu et al. to the network node and method of Zhang as a system design preference performing the same function as to reduce downlink interference by determining the beamforming weights for downlink transmission below the threshold interference value or threshold power value.

Claims 28-31 and 42-45 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Guerra et al. (US 2019/0140709).

Regarding claims 29 and 43, Zhang and Guerra et al. discloses the network node and method of claim 28 and 42, respectively above. In addition, Guerra et al. if not inherently would be obviously disclose wherein the uplink direction is defined by the uplink channel coefficients (paragraph [0030], since the uplink channel coefficients are estimated from the collected channel state information, and the direction of the uplink can be computed based on the collected channel state information).
Regarding claims 30 and 44, Zhang and Guerra et al. disclose the network node and method of claims 28 and 42, respectively above. In addition, Guerra et al. disclose wherein the instructions are such that the network node is operative to determine first downlink channel coefficients of a downlink channel towards the packet sender using the estimated uplink channel (paragraphs [0030] and [0038]).
Regarding claims 31 and 45, Guerra et al. disclose wherein the beamforming weights (steering transforms) are determined based on the first downlink channel coefficients (paragraph [0030]).



Allowable Subject Matter
Claims 34 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 34 and 35, Zhang and Guerra et al. disclose the network node of claim 28. However, Zhang and Guerra et al. fail to further disclose the network node above wherein the packet has a preamble, the preamble comprising a legacy long training field (L-LTF); and wherein the uplink channel coefficients are estimated for at least one symbol in the L-LTF field.

Claims 32, 36 and 37 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 32, Zhang and Guerra et al. disclose the network node of claim 31. However, Zhang and Guerra et al. fail to further disclose the network node above wherein the transmission is initiated in a second downlink channel with second downlink channel coefficients being orthogonal to the first downlink channel coefficients, the second downlink channel coefficients defining the beamforming weights.
Regarding claims 36 and 37, Zhang and Guerra et al. disclose the network node of claim 26. However, Zhang and Guerra et al. fail to further disclose the network node above wherein the packet comprises an indication that the packet sender requires a response from an intended packet receiver.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Dinan (US 8,995,300) teaches beamforming signaling in a wireless network. 
Van Nee et al. (US 9,008,677) disclose a communication system and method for multiple groups wherein wireless communication devices within one group may receive reduced or minimal interference from transmissions to another group.
Sutskover et al. (US 2006/0025079) teach a method and apparatus to perform channel estimation for a wireless communication system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOCHIEN B VUONG whose telephone number is (571)272-7902.  The examiner can normally be reached on 10:00-06:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/QUOCHIEN B VUONG/Primary Examiner, Art Unit 2645